DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/04/2021 has been entered.
Response to Arguments
Applicant argues in the response filed 04/04/2021 prior art Jang and Voelker would not read on the new limitations with respect to the non-overlapping segments consisting of walls that are non-sharing. Similarly the applicant argues the amendments would overcome the double patenting rejection. The rejections have been withdrawn. A new rejection with respect to Foltz has been made below.
 Specification
The amendment filed 04/04/2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: The amendment filed 04/04/2021 with respect to “…be separated from one another by non-overlapping and non-sharing walls” is considered new matter that is not supported by the specifically as originally filed. The amendment would grammatically require a distinct non-overlapping non-sharing wall that would separate the segments of the balloon. This distinct wall is not supported in the figures or supported by the specification and therefore is considered new matter.  
Applicant is required to cancel the new matter in the reply to this Office Action.
Claim Objections
Claim 16 is objected to because of the following informalities: It is to be noted that the claim amendments filed 03/01/2021 after-final were not entered as stated in the response by the examiner filed 03/10/2021. Therefore, the formatting of the new amendments with respect to claim 16 should be consistent to what is new and what was previously entered (specifically what was not entered in the claims set of 03/01/2021). For example, the serial connected segments, spherical-like element, and the enlargement limitations was not entered to be in claim 16 and should have been formatted as being underlined for clarity purposes. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 12, 16, are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 16 states in lines 5, 7-10 that “each segment having a separate supply line …these segments merging into one another by forming a step, characterized in that the balloon comprises first and second non-overlapping segments consisting of walls that are non-sharing and serially connected to eachother”. The specification as originally filed, states: 
“However, a so-called ‘balloon in the balloon’ may also be employed, in which two balloons are coupled to each other in such a way that they can be pressurized separately 10 and be used to achieve different expansion volumes” (pg. 2: ll. 7-10); “The balloon of the inventive balloon catheter may thus be divided into several segments, with each segment having a separate supply line for the purpose of pressurization. The individual segments can be single balloons, which are located directly adjacent to neighboring single balloons.” (pg. 4: ll. 20-22); “The external balloon 5 ensures greater safety and, in the event there is a separate expansion via another lumen,” (pg. 7: ll. 5-6); “Figure 4 shows … lumina that are used for separate filling of the balloons” (pg. 7 ll. 10-15). 
not non-overlapping.  Note in figure 4 how balloon segment 11 overlaps balloon segment 10 and in figure 5 balloon segment 5 overlaps balloon segment 4.  While the balloons in figure 1 and 2 do provide support for balloon segments that are non-overlapping segments (e.g. P, D, M), there is no disclosure that conveys that this embodiment has more than one supply line and/or how the segments would have non-sharing walls that are serially connected. The specification provides no further guidance that would allow one of ordinary skill in the art to clearly infer that the original disclosure provides support for the claimed structure. Therefore, the claim limitations is considered new matter.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12, 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites the limitation "at least two segments" in line 6. It is unclear if the “at least two segments” is at least two segments of the “plurality of segments” of lines 4-
Claim 16 recites the limitation "these segments" in line 7. It is unclear what segments are being referred to since it can be referring to “at least two segments” or it can be referring to “plurality of segments” in line 7. For examination purposes, the “these segments” of line 7 will be considered to be the “at least two segments” of line 6 which is a part of the plurality of segments of line 4-5.  
Claim 16 recites the limitation "spherical-like shape which is enlarged by 50% to 100% relative to the second segment" in lines 11-12.  It is unclear what dimension is enlarged 50-100%. For examination purposes, in light of the specification, the diameter will be considered the dimension that is enlarged 50-100%. 
Claim 12 recites the limitation "the segments" in lines 1-2. It is unclear what segments are being referred to in lines 1-2 from independent claim 16 since it can be referring to “at least two segments”, “plurality of segments” or “these segments” of claim 16. For examination purposes, the “the segments” of line 7 will be considered to be the “at least two segments” of line 6 of claim 16.  
Of note: based on the rejections and objections above, with limited guidance from the specification as originally filed, the claim limitations will be given it’s broadest reasonable interpretation as argued below. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 12, 16 are rejected under 35 U.S.C. 103 as obvious over U.S. Patent Publication 2005/0055043 to Foltz.
As to claim 16, Foltz discloses a balloon catheter (10, figure 8, with the details of figure 1b), capable for TIPS procedures (paragraph 27, the dilation catheter is capable for performing a TIPS procedure based on the overlap of the diameter of the balloons as disclosed in paragraph 35, 58 with the dimension as disclose in paragraph 17 in the published application of the preset invention), being provided with a balloon (the balloons 40, 60 can be considered to read on the “balloon” limitation), supply lines (25,27) in the catheter leading to the balloon, which allows the balloon to be pressurized (the inflation lumens 25, 27, paragraph 46 as seen in figure 2, which can be applied to the embodiment of figure 8), and a central lumen (30, figure 2, 8) for a guide wire (31, the wire 31 can be a guide wire that that be positioned in the central lumen as seen in figure 
As to claim 12, Foltz discloses the segments correspond to a step of the balloon (figure 3). The two balloon segments will correspond to a step of the balloon, at least a step down between the segments. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent 6,669,711 to Noda (at least figure 5,6), U.S. Patent Publication 2006/0265041 to Sanati (at least figure 7,8, as cited in form 892 filed 07/16/2019 ), U.S. Patent Publication 2008/0109056 to Chalekian (at least figure 2) all disclose similar devices readable, combinable, or capable of providing evidence on the claims of record.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER J ORKIN whose telephone number is (571)270-7412.  The examiner can normally be reached on Monday - Friday 9am - 5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571)272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER J ORKIN/Primary Examiner, Art Unit 3771